Dismissed and Memorandum Opinion filed November 29, 2007







Dismissed
and Memorandum Opinion filed November 29, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00224-CV
____________
 
THE UNIVERSITY OF TEXAS HEALTH
SCIENCE CENTER AT HOUSTON, Appellant
 
V.
 
THE ESTATE OF JOSEPH EDWARD EWTON, KRISTA MARIE COMA
(f/k/a KRISTI COMA EWTON), Next Friend and Parent of the Minor Child,
KENNEDY MARIE COMA, LAURA WEATHERS, and TERRY J. EWTON, Appellees
 

 
On Appeal from the
280th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-21000
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 23, 2007.  On November 14, 2007,the
parties filed a joint motion to dismiss the appeal because all issues have been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 29, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.